Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: Example 1, pages 11-12 of the specification recites addition of 1.25 parts by mass of acrylate (AA) and 0.75 parts by mass of methacrylate (MAA).  It is unclear as to what is meant by “acrylate” and “methacrylate” given that these terms broadly relate to genus of acrylic monomer but not specific monomers.  

The examiner respectfully submits that if the aforementioned recitation is a typographical error then applicant should look to the foreign priority document of the present application to see what monomers are actually used in Example 1. If the foreign priority document recites correct monomer names, then applicant can amend the specification.  However, applicant should provide English translation of the relevant portions of the foreign priority document in order to avoid issue of new matter.  

Appropriate correction and/or explanation is required.




Claim Objections

Claim 1 is objected to because of the following informalities:  the recitation “for a wire harness, for bundling or fixing a wire harness” should be replaced with “for wire harness”.  See claims 2 and 3. 

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US 20080033096 A1).

As to claim 1, Takahashi teaches a pressure-sensitive adhesive (PSA) tape comprising a substrate (PET) having a thickness of 38 µm,and a PSA layer disposed at 

As to claim 1 limitation “A pressure-sensitive adhesive tape for a wire harness, for bundling or fixing a wire harness”, this limitation is deemed to be an intended use in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP 2111.02.  Given that the PSA tape Takahashi is identical to that of the presently claimed in terms of structure and composition, it meets the intended use of the claimed PSA tape.


As to claim 3, PET substrate of Takahashi has a thickness of 38 µm, and the PSA layer has a thickness of about 70 µm (0084).  Accordingly, a person of ordinary skill in the art would recognize that the ratio of thickness of the PSA layer to the thickness of the substrate in Takahashi is 80% or more. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US 20080033096 A1).
Takahashi discloses that as a substrate constituting the PSA sheet, either unstretched films or stretched (uniaxially or biaxially) films can be used (0073). 

It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to select the unstretched or stretched (uniaxial or biaxial) film as a substrate in the invention of Takahashi, motivated by the desire to form the PSA tape of Takahashi. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANISH P DESAI/
Anish Desai
Primary Examiner, Art Unit 1788
March 8, 2022